Citation Nr: 1726637	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-24 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES
	
1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for metastatic bone cancer, to include as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Arthur V. Gage, Attorney


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from August 1980 to August 1984 and from August 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand to the AOJ is necessary to address several issues and afford the Veteran every opportunity to substantiate his claims.

VA has a statutory duty to assist that may include providing a claimant with a medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The Board also notes that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl V. Nicholson, 21 Vet. App. 120, 124 (2007).  If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

Here, the Veteran was provided with a March 2012 VA examination relating to his prostate and metastatic bone cancer.  The examiner personally interviewed the Veteran and reviewed the reports in the Veteran's claims file.  Ultimately, the examiner who conducted this evaluation opined that it was less likely than not that the Veteran's in-service exposure to lead-based paint was the causative factor of his current prostate cancer.  In support of this opinion, this clinician reported being unable to find any current medical research to support a positive correlation between lead exposure and the subsequent development of prostate cancer.

However, the Veteran has not attributed his cancer solely to his in-service exposure to lead.  He has also identified numerous chemical compounds which he contends are carcinogenic in nature and has submitted a military health command manual relating to the guidelines for controlling health hazards in painting operations from September 2011.  This manual suggests that certain compounds that are present in the paint the Veteran contends he was exposed to during his active duty service including hexavalent chromium "are recognized as having carcinogenic or cocarcinogenic potential."  Accordingly, the Board does not find that the rationale supporting the March 2012 VA examination, and in particular its sole focus on the link between lead and the development of prostate cancer without addressing these carcinogenic compounds, is adequate.

The Board also notes that the most recent supplemental statement of the case (SSOC) was issued in December 2014.  Since that time, a substantial portion of service treatment records were associated with the Veteran's claims file that do not appear to have been considered by the agency of original jurisdiction.  Pursuant to 38 C.F.R. § 19.37, an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record that was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  These service treatment records include clinical examination reports relating to the periods of active duty service during which the Veteran has asserted he was exposed to paint fumes and pesticides that caused his prostate cancer.  Therefore, to ensure the Veteran is afforded due process under law, the issue must be remanded back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.  This action may serve the Veteran, as it preserves his right to "one review on appeal" and permits the RO to review the evidence prior to the Board's consideration of the evidence.  Id. at 1347.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from an appropriate VA medical professional to determine the etiology of the Veteran's current prostate and metastatic bone cancer.

The claims file should be made available to the medical professional, who should indicate in his/her report that the file was reviewed as part of the examination.  If the medical professional believes that an in-person examination of the Veteran's hypertension is necessary, the Veteran should be scheduled for such an examination.  A complete rationale should accompany all opinions given by this medical professional.

The medical professional is asked whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current prostate cancer was caused by or is otherwise etiologically related to his exposure to paint or pesticides while on active duty.

The medical professional is asked to specifically comment on the Veteran's contentions set forth in a handwritten report and received by VA on September 4, 2012, to include his arguments that his exposure to isocyanate, toluene diisocyanate, solvents, and hexamethylene diisocyanate caused his current prostate cancer and to include whether exposure to hexavalent chromium caused or is etiologically related to his current prostate cancer. 

2.  Thereafter, readjudicate the Veteran's claim for service connection for prostate cancer and metastatic cancer of the bone.  If either claim is not granted, send him and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




